 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DONTE BELL,

 9                               Plaintiff,                 CASE NO. 2:19-cv-01727-RAJ-BAT

10           v.                                             ORDER

11   NATIONAL CREDIT SYSTEMS, INC., et
     al.,
12
                                 Defendants.
13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The affirmative defense of “laches” is stricken pursuant to Defendant Trans

19   Union’s representation (see Dkt. 35 at 4, n.2); Plaintiff’s motion to strike (Dkt. 30) is granted in

20   part and denied in part as follows: the motion to strike the Ninth affirmative defense is denied;

21   Plaintiff’s motions to strike the Fourth, Sixth, Seventh, and Eighth affirmative defenses are

22   granted; however, Defendant Trans Union is granted leave to amend to provide further factual

23




     ORDER - 1
 1   allegations as to the applications of these defenses. Any amended answer should be filed within

 2   30 days of this Order.

 3          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

 4   Tsuchida.

 5          Dated this 25th day of March, 2020.

 6

 7
                                                          A
 8                                                        The Honorable Richard A. Jones
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
